Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered January 4, 2007, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, with costs.
The sentencing court conducted a sufficient inquiry to determine that the defendant violated a condition of the plea agreement which the court had imposed as a prerequisite to youthful offender status (see People v Valencia, 3 NY3d 714 [2004]; People v Covington, 28 AD3d 575 [2006]), and the court did not otherwise improvidently exercise its discretion in denying such status (see People v Stanley, 38 AD3d 923 [2007]; People v Taylor, 302 AD2d 480 [2003]). Prudenti, P.J., Ritter, Santucci and Covello, JJ., concur.